El Juez Presidente Sr. Quiñones,
emitió la opinión del tribunal.
Ante la corte de distrito del distrito judicial de Mayagüez presentó Don Martiniano- Martínez Ohuviñas un escrito' ex-presando que es dueño y que posee á título de tal, las fincas si-guientes
“I. Predio rústico á café, malezas y árboles frutales, sito en el barrio de Bucarabones del término municipal de las Marías y del de Maricao; por cruzarlo la línea divisoria' de sus demarcaciones, com-puesto de diez cuerdas de extensión, y dividido en dos fracciones; á saber: Una de siete cuerdas en el barrio de Bucarabones del término municipal de Maricao, colindante por el norte con tierras- de la Suce-sión de Don Bernardo Gaud, por Saliente con la otra fracción de Ja finca que se describe más adelante, por el sud con las de Don Emilm Arán y de la Sucesión Montás, y al Poniente, con tierras de Luciano Monsegur, existiendo en este punto una zanja divisoria. Existe en esta finca una casa'para-habitación y guardar el fruto, de maderas aserradas, que mide siete varas de frente por tres y media de.fondo, techada de hierro galvanizado, con su pequeña cocina, y otra casita ordinaria de yaguas, con máquina y lavadero de hierro para el café. La otra fracción de' tres cuerdas, sita en el barrio de Bucarabones,, del término municipal de las Marías, linda al norte con tierras de Ja. misma Sucesión de B. Gaud, al Saliente, con las de Don Eugenio-Chaluisan, al sur,- con las de la Sucesión Montás, y al poniente, com la otra fracción descrita, propiedad del Sr. Martínez.
“II, Prédio rústico á palmas de coco y árboles frutales, sito en oí barrio de Algarrobos de este término municipal, compuesto de quince y media cuerdas de terreno alto, arenoso y bajura, lindante al Saliente *30con tierras que fueron de Don Rosendo Prats, boy de Don José Caji-gas, al Poniente con las de Don Amalio Odiot y Martínez, divididas, por un caño llamado Boquilla, al norte con tierras de la Sucesión de. Don Antonio Roig, hoy de Don Eugenio Nadal, y al sud, con la Zona Marítima; existiendo en este frente una casa de maderas del país y americanas, de altos, con balcón, cocina y demás anexos, techada con hierro galvanizado y tejas de barro.”
Manifiesta además el promovente en dicho escrito que'la primera finca de diez cnerdas la adquirió por compra á Lau-reano Chaluisan, vecino de las Marías, el primero de mayo de 1903;* que el Sr. Chaluisan la poseyó á título de dueño por diez años, habiéndola adquirido, parte por herencia de su abuela Madama Monsegur, y parte por compra á sus her-manos Doña Inocencia,' Doña Flora y Don ■ Federico Cha-luisan y Monsegur, desde el año 1895, teniendo un valor de seiscientos dollars, ó sea, cuatrocientos cincuenta la primera fracción y ciento cincuenta la segunda. La segunda finca la adquirió el promovente desde abril de 1904, por compra á su hermano Don Isaac F. Martínez, de Mayagüez, por la suma de seiscientos dollars, el que la venía poseyendo desde el año 1896 en que la compró á Don Ulises Odiot. Expresa también el promovente que ambas fincas están libres de carga y gravá-men y que careciendo de título escrito de dominio, y deseando inscribirlas en el registro de la propiedad, promueve la corres-pondiente información testifical, y al efecto suplica al tribunal que se sirva admitirla, previa citación del ministerio fiscal, ordenar la citación de los anteriores dueños y la publicación-de edictos, con arreglo á derecho, convocando á los que se crean con cualquier derecho' real sobre los bienes de que se trata, y dictar auto en su oportunidad con audiencia del fiscal, declarando justificado el dominio de las fincas descritas, librándose los correspondientes testimonios para su inscrip-ción en el registro de la propiedad.
El fiscal del distrito de Mayagüez-hizo oposición á la men-cionada solicitud por el solo fundamento de que en la misma no se expresa lo preceptuado en la regla primera del artículo *319 de la Ley Hipotecaria, faltándose también á lo prevenido en la regla 2a. del artículo 63 del Reglamento para la aplicación de dicha ley.
Practicadas las pruebas ante la Corte de Distrito de Maya-güez, dictó ésta auto en 17 de septiembre de 1906, estimando que la ley y los hechos estaban á favor del peticionario y declarando en su virtud acreditado el dominio de los bienes descritos á favor de Don Martiniano Martínez Ohuviñas, con los demás pronunciamientos del caso.
El Fiscal de la Corte de Distrito de Mayagüez apeló de esa resolución para ante esta Corte Suprema, sosteniendo el re-curso el fiscal de este tribunal.
La cuestión planteada en este expediente por la represen-tación del Pueblo de Puerto Rico es idéntica á la ya resuelta por este tribunal en el caso de Agustín Hernández Mena, fallado en 17 de enero del corriente año; y por los funda-mentos expresados en la opinion que sirvió de base á la refe-rida resolución, proponemos la confirmación de la dictada en este caso por la Corte de Distrito de Mayagüez, en 17 de septiembre de 1906, sin especial condenación de costas.

Confirmada.

Jueces concurrentes: Sres. Hernández, Figueras, Mac-Leary y Wolf.